Citation Nr: 9933593	
Decision Date: 11/30/99    Archive Date: 12/06/99

DOCKET NO.  97-19 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to June 
1971.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) Milwaukee, 
Wisconsin.  

The Board, in its decision dated in January 1999, denied the 
veteran's claim to reopen a claim of entitlement to service 
connection for PTSD.  In January 1999, the veteran forwarded 
to the Board medical evidence consisting of a PTSD evaluation 
conducted in October 1998.  This evidence was received at the 
Board prior to the Board decision; however it was not 
associated with the veteran's claims file and considered 
prior to the Board's decision.  

Pursuant to 38 C.F.R. § 20.904(a) (1999), a decision should 
be vacated where there is a failure to afford due process of 
law in a prior appellate review.  Accordingly, in order to 
assure due process of law and to afford the veteran every 
equitable consideration, the Board's January 1999 decision, 
pertaining to the issue of whether new and material evidence 
has been received to reopen the veteran's claim of 
entitlement to service connection for PTSD, is hereby 
vacated.  In accordance with this decision, the veteran's 
claim will be given de novo consideration of his appeal as 
noted below.  


FINDINGS OF FACT

1.  In a May 1985 decision, the Board denied service 
connection for PTSD.  That decision is final. 

2.  The additional evidence received since the May 1985 
decision when considered alone or in conjunction with all of 
the evidence of record, is so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.  

3.  The veteran's claim of entitlement to service connection 
for PTSD is plausible.  

4.  The veteran received the Vietnam Service Medal with 4 
Bronze Service Stars, the Republic of Vietnam Campaign Medal 
and the Vietnamese Cross of Gallantry with Palm, which is 
awarded by the Vietnamese government for combat achievements.  

5.  The veteran has been diagnosed with PTSD related to his 
military service.  


CONCLUSIONS OF LAW

1.  Evidence received since the May 1985 Board decision is 
new and material, and the veteran's claim of entitlement to 
service connection for PTSD is reopened.  38 U.S.C.A. 
§§ 5107, 5108, 7104 (West 1991); 38 C.F.R. §§ 3.156(a), 
20.1304 (1999).  

2.  The veteran's claim of entitlement to service connection 
for PTSD is well grounded.  38 U.S.C.A. §§ 1110, 5107 (West 
1991); 38 C.F.R. § 3.303(1999).  

3.  The veteran has PTSD related to service.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a May 1985 decision, the Board denied service connection 
for PTSD.  At present, as the veteran has attempted to reopen 
his claim for service connection for PTSD, his case is once 
again before the Board for appellate review.  However, 
because the May 1985 Board decision is final, the veteran's 
claim may only be reopened if new and material evidence is 
submitted.  See 38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. § 
3.156(a). 

Consideration of whether new and material evidence has been 
submitted is required before the merits of the claim can be 
considered.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  
New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

In the recent case of Winters v. West, 12 Vet. App. 203 
(1999), the United States Court of Appeals for Veterans 
Claims (the Court), citing Elkins v. West, 12 Vet. App. 209 
(1999) held that the two-step process set out in Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991), for reopening claims 
became a three-step process under the Federal Circuit's 
holding in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998):  
the Secretary must first determine whether new and material 
evidence has been presented under 38 C.F.R. § 3.156(a); 
second, if new and material evidence has been presented, 
immediately upon reopening the Secretary must determine 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C. § 5107(a); and third, if the claim is well 
grounded, the Secretary may evaluate the merits after 
ensuring the duty to assist under 38 U.S.C. § 5107(b) has 
been fulfilled. 

The veteran's claim was denied in 1985 based on a finding 
that there was no diagnosis of PTSD related to service.  In 
this case, since the May 1985 final adjudication, the 
additional evidence in the file which is related to this 
issue includes an October 1998 report of examination of the 
veteran for PTSD.  The examiner found that the veteran met 
the criteria for PTSD, secondary to the Vietnam War.  It was 
also found that the veteran had psychotic symptoms which were 
likely diagnosable as schizophrenia or as schizoaffective 
disorder.  

After a review of the additional evidence submitted 
subsequent to the May 1985 decision, the Board finds that 
this evidence, when considered alone or in conjunction with 
all of the evidence of record, is so significant that it must 
be considered in order to fairly decide the merits of the 
veteran's claim.  As such, this evidence is "new and 
material" as contemplated by law, and provides a basis to 
reopen the veteran's claim of service connection for PTSD.  
See 38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. § 3.156(a).  
Additionally, the Board finds that the veteran's claim of 
entitlement to service connection for PTSD is well grounded.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.303 (1999).  

The veteran contends that he has post-traumatic stress 
disorder (PTSD) as the result of experiences in Vietnam.

The Court has provided guidance in the adjudication of claims 
for entitlement to service connection for PTSD.  See Suozzi 
v. Brown, 10 Vet. App. 307 (1997); Cohen v. Brown, 10 Vet. 
App. 128 (1997) and Moreau v. Brown, 9 Vet. App. 389 (1996).  
To establish entitlement to service connection for PTSD there 
must be: (1) a current, clear medial diagnosis of PTSD; (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in- service stressor.  See Cohen v. Brown, 10 Vet. 
App. 128, 138 (1997); 38 C.F.R. § 3.304(f) (1999).  The 
evidence required to support the occurrence of an in-service 
stressor varies "depending on whether or not the veteran was 
'engaged in combat with the enemy.'" Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).  Specifically, the Court has held that: 
[w]here it is determined... that the veteran was engaged in 
combat with the enemy and the claimed stressors are related 
to such combat, the veteran's lay testimony regarding the 
claimed stressors must be accepted as conclusive as to their 
actual occurrence and no further development for 
corroborative evidence will be required, provided that the 
veteran's testimony is found to be "satisfactory," e.g., 
credible, and "consistent with the circumstances, conditions, 
or hardships of such service." ... Where, however, the VA 
determines that the veteran did not engage in combat with the 
enemy, or that the veteran did engage in combat with the 
enemy but the claimed stressor is not related to such combat, 
the veteran's lay testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor.  Zarycki, 6 
Vet. App. at 98 (citations omitted); see also Cohen, 10 Vet. 
App. at 146.  In addition, there must be a clear diagnosis of 
PTSD linked with the veteran's miliary service.  

The veteran's DD Form 214 shows that he received the Vietnam 
Service Medal with 4 Bronze Service Stars, the Republic of 
Vietnam Campaign Medal and the Vietnamese Cross of Gallantry 
with Palm, which is awarded by the Vietnamese government for 
combat achievements.  Thus the record confirms that the 
veteran was engaged in combat with the enemy and the criteria 
necessary to establish the occurrence of the inservice 
stressor has been satisfied.  

The service medical records show no complaint, diagnosis or 
treatment for a psychosis in service.  The records show that 
he was treated in 1970 for what was diagnosed as a severe 
character and behavior disorder.  At separation no 
psychiatric disability was noted.  The veteran was examined 
by VA in August 1982, and paranoid schizophrenia, in 
remission, was diagnosed.  Social Security Administration 
records dated in 1982 show that on examination by Richard 
Gerhardsteen, M. D., the veteran gave a history of treatment 
since 1976.  Paranoid schizophrenia was diagnosed.  Private 
treatment records show treatment in the 1970's for 
psychiatric complaints at the Wisconsin Correctional Service 
Mental Health Treatment Program and a diagnosis of paranoid 
schizophrenia.  It was reported that the veteran complained 
of hallucinations of children and adults speaking Vietnamese 
and recalling of deaths in combat.  Dr. Gerhardsteen noted in 
an April 1984 letter that while the veteran's diagnosis of 
schizophrenia was not traceable to a date earlier than 1975, 
the content of the veteran's psychosis was definitely related 
to his combat experiences prior to August 1969. 

In April 1984, the veteran appeared at a personal hearing at 
the RO and testified that three good friends of his were 
killed in Vietnam.  He stated that upon his arrival in 
Vietnam there was rifle fire as he got off the plane, and 
that he worked there as an engineer for a week.  He stated 
that he also was in the infantry, worked as a radioman and 
was in the artillery unit.  He reported that he saw many 
deaths and that he killed a little girl that was carrying a 
grenade.  A complete transcript is of record.  

VA outpatient treatment records show that in January 1995, 
the veteran was seen after complaining of hearing voices and 
having hallucinating flashbacks.  It was noted that the 
veteran had PTSD.  In October 1995, the veteran gave a 
history of war-related nightmares and flashbacks.  The 
diagnosis was, rule out PTSD.  It was noted that it would be 
discussed with another doctor for possible evaluation for 
PTSD group.  On VA hospitalization in March 1996, while a 
history of PTSD was noted, PTSD was not among the diagnoses.  
VA outpatient records show that in June 1996, the veteran 
sought treatment for PTSD; the diagnoses were, substance 
abuse and rule out paranoid schizophrenia.  On VA examination 
for headaches in September 1996, the examiner noted a history 
or PTSD and diagnosed, history of chronic recurrent headache, 
associated with PTSD.  

In October 1998, the veteran underwent a PTSD evaluation 
performed by Jack Brown,, Ph.D., L.P. at Mental Health 
Partners.  The veteran complained of depression, difficulty 
sleeping, and hearing voices.  The veteran discussed his 
service in Vietnam, and reported that he currently preferred 
to be alone, has flashbacks, is hypervigilant, and has 
auditory hallucinations.  He reported having shot a 
Vietnamese child who was running toward him with a grenade, 
and also shooting a Vietnamese man in the back.  The 
assessment was that the veteran met the criteria for PTSD 
secondary to the Vietnam War.  It was stated that the veteran 
was welcome to attend the PTSD support groups at the 
facility.  

After careful review of the record, the Board finds that the 
veteran has engaged in combat and that his combat-related 
stressors need no further corroboration.  In addition, there 
is a clear diagnosis of PTSD related to the veteran's service 
in Vietnam.  Thus service connection is warranted.  


ORDER

New and material evidence having been submitted, the claim 
for service connection for a PTSD is reopened and service 
connection is granted.  



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals







